1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      DEUTSCHE BANK NATIONAL TRUST
4     COMPANY AS TRUSTEE FOR NEW
      CENTURY HOME EQUITY LOAN TRUST,
5                                                            2:20-cv-01706-APG-VCF
      SERIES  2005-D, ASSET     BACKED
      PASSTHROUGH CERTIFICATES,                              ORDER
6
                            Plaintiff,
7
      vs.
8
      WESTCOR LAND TITLE INSURANCE
9     COMPANY; DOE INDIVIDUALS I through X;
      and ROE CORPORATIONS XI through XX,
10    inclusive,

11                           Defendant.

12          Before the Court are Plaintiff’s Motion to Compel (ECF No. 47) and Motion for Attorney Fees

13   and Costs (ECF No. 48).

14          Westcor filed a Motion to Stay Case Pending the Ninth Circuit Court of Appeals’ Decision in

15   Wells Fargo vs. Fidelity (ECF No. 58).

16          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel (ECF No. 47) and

17   Motion for Attorney Fees and Costs (ECF No. 48) are DENIED without prejudice. If the court does not

18   enter a stay of all proceedings, Plaintiff may refile its motions.

19          DATED this 23rd day of June, 2021.
                                                                    _________________________
20                                                                  CAM FERENBACH
                                                                    UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
